Curia, per Johnston, Ch.
The proposition presented by this appeal is, ‘that if a man purchase property on credit, and then make a donation of the property, he may substantially re*272voke the gift, by compelling the donee to pay the donor’s debt. But as long ago as Villers vs. Beaumont, 1 Vern. 100, it was determined, that if one make a gift of which he afterwards repents, this court has no right to free him from the fetters with which he has voluntarily bound himself, but he must lie down in his own folly.
As regards the grounds suggesting the injury to Mrs. Lehre’s creditors, it may be observed that the creditors are not before the court, and are in no manner affected by the decree, and the executor is not entitled to take grounds for them; and as to the executor himself, the fact is .recited in the decree, that he, at the hearing, admitted assets extending to the bond.
Ordered that the appeal be dismissed and the decree affirmed.
The whole court concurred.